Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:

Amendments to the Specification
At second line of paragraph [001], page 1, of the specification Please insert --now U. S. Patent No. 11,057,356,-- after “2020,”.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This application is a CIP of 16/925,628 07/10/2020 PAT 11057356
16/925,628 is a CIP of 16/863,226 04/30/2020 PAT 10944725
16/863,226 is a CIP of 16/565,265 09/09/2019 PAT 10708305
16/565,265 is a CIP of 16/277,539 02/15/2019 PAT 10509920
16/277,539 is a CIP of 16/159,566 10/12/2018 PAT 10454973
16/159,566 has PRO 62/728,435 09/07/2018
16/565,265 has PRO 62/728,437 09/07/2018
16/159,566 is a CIP of 16/055,083 08/04/2018 PAT 10289870
16/055,083 is a CIP of 15/996,208 06/01/2018 PAT 10181051
16/277,539 has PRO 62/631,703 02/17/2018
16/277,539 has PRO 62/631,684 02/17/2018
15/996,208 is a CIP of 15/853,674 12/22/2017 PAT 10019597
16/159,566 has PRO 62/572,096 10/13/2017
16/055,083 has PRO 62/547,530 08/18/2017
15/853,674 has PRO 62/541,613 08/04/2017
15/996,208 has PRO 62/537,839 07/27/2017
15/853,674 is a CIP of 15/619,455 06/10/2017 PAT 9851966
15/619,455 is a CIP of 15/254,901 09/01/2016 PAT 9729583
15/254,901 has PRO 62/360,123 07/08/2016
15/254,901 has PRO 62/353,802 06/23/2016
15/254,901 has PRO 62/348,695 06/10/2016

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on 1/10/22 is acknowledged.

Drawings
The drawings filed on 7/2/21 are acknowledged.  

Allowable Subject Matter
Claims 1-7, 21-33 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites,
detecting, by computing hardware, browser data in a browser application executed on a
user device, wherein the browser data comprises data subject information associated with a user;
generating, by the computing hardware and based on the browser data, a chatbot
graphical user interface for the browser application by configuring a personal data display
element on the chatbot graphical user interface and excluding a data subject access request
element from the chatbot graphical user interface, wherein:
the personal data display element is configured for presenting a dataset
comprising personal data associated with the user, and
the data subject access request element is configured for navigating to a
data subject access request interface that initiates a data subject access request
fulfillment process; and
transmitting, by the computing hardware, an instruction to the browser application


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beibly et al., 2012/0041903 discloses, [0154] Referring to FIG. 13(a) and FIG. 13(b), the chatflow application (114) further has a classroom interface where by a user (160) is prompted to submit responses to expected input messages from correspondents. The classroom is organized into standard and special lessons (260), each representing a different topic area. A user can spend time in lessons, and provide sample input messages (262) and responses (264) so as to train their chatbot.
[0156] The chatflow application (114) also supports automatic and dynamic creation of chatbots, using large bodies of new question and answer data to automatically train a chatbot in a new topic area. This provides the ability to automatically give a conversation interface to a body of textual content. All a user (160) has to do is submit a set of documents such as web pages, emails, web feeds such as Real Simple Syndication (RSS), chat transcripts, books, etc to a chatbot and it will analyse them to improve its knowledge.
Soon-Shiong 2016/0070581 discloses [0051] With the refined list of attributes 435, the engine 420 can construct a multi-accounts banking virtual assistant 450 for the user 405, by establishing a connection between the device 410 and the virtual assistant 450 such that the user 405 can obtain services (e.g., banking services for multiple bank accounts) via the device 410. Alternatively, rather than creating assistant 450, the system could instantiate two virtual assistants, one for Wells Fargo and one for BOA. Further, based on the nature of the inferred transaction, the two assistants can negotiate a communication protocol between the assistants. In the example show, no communication protocol might be necessary as money is just being deposited in both accounts, possibly independent of each other. However, if money is transferred from one account to another, then during instantiation the 
Beibly, Soon-Shiong and the additional art of record do not teach or suggest at least excluding a data subject access request element from the chatbot graphical user interface, the personal data display element is configured for presenting a dataset comprising personal data associated with the user, and the data subject access request element is configured for navigating to a
data subject access request interface that initiates a data subject access request
fulfillment process.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 21, 28 recite similar subject matter. Consequently, independent claims 1, 21 and 28 and their respective dependent claims are also allowable over the prior arts of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARESH N PATEL/Primary Examiner, Art Unit 2496